﻿86.	Mr. President, I am happy to extend to you my warm congratulations on your election to the Presidency of the twenty-eighth session of the General Assembly of the United Nations. We rejoice in the honour thus bestowed on you personally and on your country, Ecuador. We are fully confident that you will guide the affairs of this Assembly with impartiality, and we assure you of our full co-operation.
87.	In the introduction to his report on the work of the Organization the Secretary-General presents a penetrating analysis of the situation, objectives and potentialities of the United Nations. We would be well advised to study closely his important observations and to consider carefully the entire range of problems raised by the Secretary-General.
88.	Over the years we have become accustomed to hearing much criticism of the work of the United Nations. Our Organization and the tangible results we achieve are often looked upon with impatience and disappointment. To mention but a few of the shortcomings pointed out to us: our results fall short of expectations; we speak too much and act too little; the provisions of the Charter are inadequate; our activities should be expanded or reduced, or new organs should be created.
89.	This impatience is understandable; it reflects the uneasiness or even insecurity, but also the hopes, prevalent in a time marked by new departures.
90.	The United Nations was founded 28 years ago. The world Organization was the fruit of the aspirations and resolve of a horrified mankind to create, by reason and humanity, a world of peaceful and ordered coexistence of States and nations. The purposes and principles of the Charter have proved to be of durable value. The international machinery which has since evolved will continue to be an indispensable framework and an essential precondition for genuine international solidarity. However, it is not enough to support the United Nations in words. And it is not beneficial to misuse the vast potentialities of the Organization for campaigns in pursuit of narrow and nationalistic aims. If we were to take stock of the situation, we should learn that the constant and considerate application of the United Nations machinery is the best way in which to enrich our heritage.
91.	At the same time, we must remain responsive to constructive criticism and steadily prove able to adapt our Organization to the ever changing challenges. Since the Charter was signed, many years ago, the world has changed more than in any other period of the same length. The relatively static social pattern has been replaced almost everywhere by mobility and new departures, often in the, face of considerable opposition from the established society. A new generation has grown up which questions our very objectives — a generation to which the machinery we have provided is a matter of course; a generation which measures our performance principally in the light of the capability of the United Nations to offer the individual equitable conditions, freedom, security and dignity; a generation which insists upon our Organization being able to add to international relations a human dimension consonant with the ideals which all human civilizations have evolved.
92.	We are facing a dual challenge: to safeguard and further develop a harmonious co-operation within the family of nations, while linking to our aspirations and our decisions the human dimension which alone can enhance the quality of life of the individual.
93.	If we attempted to evaluate the present situation we could perhaps say that it is characterized by a growing recognition of the need for well-balanced efforts-at the global, regional and bilateral levels-to tackle fundamental problems which in reality affect us all and whose solution is a key to safeguarding and humanizing our existence. We must also realize that at the same time the situation is characterized by the lack of resolve with which we transform our recognition into practical action.
94.	In the political field, positive features which previously were just traceable have become much more distinct. The favourable development in relations between the major Powers is continuing. And in my part of the world, in Europe, further efforts towards detente have led to the gratifying result that we were able a few days ago to welcome the Federal Republic of Germany and the German Democratic Republic as Members of the United Nations. The importance of the process which paved the way to the admission of the two German States cannot be overrated. The mainspring has been the initiatives taken and persistently pursued by the great statesman who has just addressed this Assembly, Chancellor Willy Brandt, and by the Federal Government.
95.	In Europe, a noteworthy event since our last General Assembly session has been the enlargement of the European Community by three new countries: Ireland, the United Kingdom and my own country. The developments manifested in this enlargement are of vital concern to the individual human being in a part of the world which twice in one generation has been embroiled in devastating wars. This dynamic evolution results from a recognition of our identity and oar responsibility towards ourselves and towards the world at large. In accentuating community coherence, the very foundation of which is our democratic institutions, we do not forget our relations with and responsibilities towards the outside world. We welcome this, as it has consistently been the policy of Denmark to promote and develop open-mindedness in our relations with the entire world.
96.	Particularly in relation to the United States, the European Community is engaged in a dialogue in which we have great hopes. I am confident that a positive outcome will prove of benefit to the world community at large. We welcome the fact that this dialogue was given added impetus at the meeting in Copenhagen on 10 and 11 September of the Foreign Ministers in the family of the nine members of the Community.
97.	After thorough and successfully completed preparations, the Conference on Security and Co-operation in Europe has entered its second phase. On the basis of recent trends towards detente the primary aim of the Conference must now be to create the conditions for a new forward thrust in the process of detente and co-operation. If we succeed, we shall have attained a result that again will be of importance not only to the countries directly involved. All the way through it remains important to aim not only at peaceful and correct relations among States, but to further the quality of life of the individual, which is the basis on which all efforts should be measured and judged. It is important that we arrive at a point where the implications of detente are translated into palpable reality for the peoples of the European countries in the form of concrete and well defined measures.
98.	As I said a while ago, there seems to be a growing recognition of the need for common solutions to major problems facing us, but that recognition is not always translated into action. In the field of disarmament, the world Organization has made strenuous efforts for a long time without achieving much progress. Over a number of years we have witnessed certain advances through the adoption of some limited disarmament and arms-control measures. But realistically we must admit that deplorable stagnation-has occurred. We are still waiting for the progress that could reduce the risks inherent in continued armament and the resultant senseless waste of resources. To put it in more specific terms, I think the time is now ripe for a comprehensive test-ban treaty and a treaty prohibiting the development, production and stockpiling of all kinds of chemical weapons and providing for the destruction of existing stocks of such weapons.
99.	In the Middle East, energetic efforts have been made, not least by this Organization, its Secretary-General and his personal representative. And yet the situation remains deadlocked, and we are regularly witnessing tragic events. World opinion on this question is marked by growing and understandable impatience, which is also felt in my country. I call upon all parties to make a whole-hearted effort to find a solution in conformity with the guidelines which the Security Council established in its now almost six-year-old-I repeat, six-year-old-resolution 242(1967). My Government will welcome initiatives suitable to break the present deadlock and lead to a just and lasting peace in the Middle East.
100.	Once again we must note that in southern Africa there has been no progress in the cause of reason and humanity. On the contrary, we receive reports of acts of violence, encroachments and bloodshed in that distressed area. I appeal to those responsible to wake up to the reality of the situation before the sands run out. My Government is ready to take an active part in efforts under the provisions of the Charter to find a peaceful solution securing for the African peoples the right of self-determination. The Secretary-General has made commendable efforts. We hope he will be enabled to continue his endeavours.
101.	In the South Asian subcontinent, responsible statesmen are striving to overcome the controversies of the recent past, and expectations have been raised that a solution satisfactory to all may soon be worked out. I hope that the three Governments may succeed in this endeavour of reconciliation and so be allowed to turn their full attention to the future.
102.	The situation in Indo-China as a whole, although still marked by human suffering and instability, has improved over the last few months. But much restraint will be required of the parties to exploit the opportunities that have been opened for a final and peaceful solution to the protracted and bitter conflicts.
103.	The difficult bilateral talks aimed at normalizing relations between the Republic of Korea and the Democratic People's Republic of Korea have been continued. Decisive for our Organization? is the maintenance of peace and stability on the Korean peninsula in order that the conciliation of the two Korean States may take place in the best possible climate and in order that they may be enabled to play their proper role in the world community.
104.	The twenty-fifth anniversary of the adoption of the Universal Declaration of Human Rights will be commemorated during this session. For a quarter-century the Declaration has represented a common standard of achievement for all peoples and all nations in their efforts to ensure respect for the dignity of man.
105.	In spite of the progress made in this field we must deplore the fact that fundamental rights as set forth in the Declaration are still being disregarded and that freedom of thought and freedom of speech are far from always respected in the Member countries.
106.	We are alarmed by the many reports of torture or other cruel or degrading treatment of human beings, and thus we understand and respect the many endeavours aimed at condemnation and elimination of the use of torture.
107.	Disregard for the individual becomes particularly acute in armed conflicts, where in modern times the civilian population is exposed to severe risks. It is therefore imperative that as many States as possible participate in the work which the United Nations and the International Committee of the Red Cross have started in order to develop the rules of humanitarian international law in armed conflicts. We must endeavour to attain universal adherence to those new rules.
108.	The Danish Government is gravely concerned about the frequent acts of international terrorism victimizing innocent persons. Concerted international efforts are required to break the vicious circle of terror and counter- terror. All nations must recognize their responsibilities by taking concrete steps in this direction.
109.	Denmark attaches great importance to the forthcoming Third United Nations Conference on the Law of the Sea. What is at stake is not only the law of the sea in the classical sense but the ability of our Organization to find suitable solutions for the distribution of the wealth of the seas and the sea-bed.
110.	Coastal States should be accorded more extensive rights to the living resources of the sea. In particular, there is a need to give such rights to coastal States among the developing countries and to States or regions whose populations are heavily dependent on fisheries for their livelihood and without alternative employment possibilities. The legitimate interests of other nations and of the international community as a whole must be taken into consideration.
111.	The work of the United Nations in the economic and social fields is this year marked by the first review and appraisal of the implementation of the International Development Strategy [resolution 2626 (XXV)].
112.	Although statistics may yet be incomplete, it is evident that the balance-sheet of the first two years of the
Second United Nations Development Decade does not give grounds for complacency. On the whole, the expectations of progress in the developing countries were not met. Nevertheless there are signs that may augur well for the future.
113.	The multilateral trade negotiations which have now been initiated under the auspices of the General Agreement on' Tariffs and Trade should, together with an early agreement on a durable and equitable reform of the international monetary system, help create optimum conditions for world trade and, in turn, for economic growth, to the benefit of developing as well as developed countries.
114.	However, economic growth is regarded no longer as an end in itself but rather as a means to improve the quality of life of the individual. It is therefore gratifying to note that within a wide range of areas this conception is gradually being translated into action on a global scale. In endeavours to ensure the quality of life of our own and future generations the questions of environment and population also loom large. We welcome the efforts now under way to follow up the consensus of the United Nations Conference on the Human Environment, and we are looking forward to seeing the World Population Conference next year lay the foundation of realistic and far-sighted population policies.
115.	The United Nations has a unique role to play in promoting international co-operation for economic and social progress in the less fortunate countries of the world. The growing sense of solidarity should inspire us-the better-off countries-steadily to improve our contribution to this global development effort. My country for one is resolved to follow such a course.
116.	I have tried to draw attention to a number of factors, problems and trends of prime importance. We must promote co-operation and detente. We must realize the need for genuine disarmament. Goodwill must be shown to settle the Middle East conflict. In southern Africa the law of justice and humanity must be obeyed. The promising progress towards an over-all solution to the conflict in the South Asian subcontinent must be continued. A satisfactory solution must be found to the Korean question. The existing possibilities of a final and peaceful solution to the conflict in Indo-China must be exploited. Economic co-operation must be expanded, not least for the benefit of the less fortunate nations. Human rights must be respected in the widest sense.
117.	The topics I have touched upon demonstrate the scope of our Organization's activities. They demonstrate also the challenges confronting the world community. I am convinced, however, that we who are responsible for the continued existence and success of the United Nations will be able, by persistence and dedication, to take a step forward on the path of detente and conciliation, peace and co-operation, towards the ultimate goal: an international society committed to the dignity and worth of the individual.